Citation Nr: 1803915	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-11 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Restricted Access Claims Center (RACC) 
in St. Paul, Minnesota.


THE ISSUE

Entitlement to service connection for right knee condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1997 to July 2004.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. Jurisdiction over the appeal is presently held by the Restricted Access Claims Center (RACC) in St. Paul, Minnesota.

In March 2014, the Veteran perfected his appeal for entitlement to service connection for low back strain. However, in a September 2014 rating decision, the Veteran was granted entitlement to service connection for low back strain, degenerative disc disease. As that decision represents a full grant of the benefit sought on appeal, the issue of entitlement to service connection for low back strain is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends his May 2010 VA examination improperly found no right knee disability. He contends his right knee pain in service is documented and reports continued right knee pain since service. The Veteran requested a new examination to assess his right knee disability. See March 2014 VA Form 9.

The Board finds the May 2010 VA examination opinion to be inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Specifically, the examiner did not address the Veteran's lay statements regarding continued right knee pain since service. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a lay person is competent to report on that of which he has personal knowledge.)

Accordingly, the case is REMANDED for the following actions:
1. Schedule the Veteran for an examination with a qualified medical professional to evaluate the Veteran's right knee condition. The examiner must review the claims file (to include this remand). All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. The examiner must then opine:

(a) Identify any right knee conditions.

(b) For each right knee condition diagnosed, is it at least as likely as not (50 percent or greater probability) that it had its onset during or is etiologically related to his service? 

The examiner must address the diagnosis of right patellar tendonitis and complaints of chronic knee pain in service; the Veteran's contention of worsening right knee pain since service; and the Veteran's contention that his right knee pain is the result of his duties in service, to include carrying military equipment and running in full military combat gear. See March 2014 VA Form 9. 

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Upon completion of the above action, the AOJ should review the examination and opinion to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2017).

3. Upon completion of the above actions, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

